Citation Nr: 0011864	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  93-24 842	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of or reimbursement for the costs of 
unauthorized medical care received by the veteran at Moses 
Cone Hospital from April 22 to April 24, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination entered in July 1992 
by the Department of Veterans Affairs Outpatient Clinic 
(VAOC) in Winston-Salem, North Carolina, denying payment of 
or reimbursement for the costs of unauthorized medical 
services received by the veteran from April 22 to 24, 1992, 
at Moses Cone Hospital.  An appeal followed, and during the 
course of such appeal, several hearings before VAOC personnel 
were scheduled at the veteran's request, for which he failed 
to appear.  The Board in November 1995 remanded the claim so 
that the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, could complete its 
adjudication of the issues of the veteran's entitlement to 
service connection for hypertension and tachycardia initiated 
in June 1962.  Because the veteran's period of private 
hospitalization in April 1992 entailed treatment for a 
cardiovascular disorder, the pending claims for service 
connection for hypertension and tachycardia were found to be 
inextricably intertwined with the certified issue as to 
reimbursement/payment of unauthorized medical services.  

In accordance with the remand instructions, the veteran was 
afforded a VA examination and, following such examination, 
the RO confirmed the denial of the veteran's claims and 
provided the veteran and his representative with a statement 
of the case on November 24, 1997.  Attached to that document 
was a letter advising them of the need to perfect the appeal 
by timely filing a substantive appeal within 60 days from the 
date of the letter or the remainder of the one-year appeal 
period following the adverse action.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1999).  No substantive appeal 
was filed within the relevant period and, therefore, the 
decision denying entitlement to service connection for 
hypertension and tachycardia became final.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 
(1999).

Upon return of the case to the Board, the veteran's Medical 
Administration Services (MAS) file was missing, and inasmuch 
as the Board was unable to obtain the MAS file from the VAOC 
or the RO through internal channels, a remand was entered in 
September 1998 for the purposes of obtaining the MAS file and 
to afford the veteran and representative the opportunity to 
submit any additional evidence or documentation in support of 
the claim for payment/reimbursement.  As part of its remand 
order, the Board noted within the Introduction portion of 
that document, that to the extent that the reference by the 
service representative to the issues of the veteran's 
entitlement to service connection for hypertension and 
tachycardia in his presentation of February 25, 1998, 
constituted a claim that a substantive appeal was timely 
filed as to the RO's prior denial of such issues, such was 
referred to the RO for appropriate action.

Following entry of the Board's remand in September 1998, the 
missing MAS file was located and no additional evidence was 
presented by the veteran or his representative.  No further 
adjudicatory action was undertaken and a supplemental 
statement of the case was not prepared, pursuant to the 
Board's direction, in the absence of any newly submitted 
evidence.  The case was then returned to the Board, albeit 
without action by the RO as to the issue of the timeliness of 
the substantive appeal regarding the RO's denial of service 
connection for hypertension and tachycardia.


FINDING OF FACT

The unauthorized medical care received by the veteran at 
Moses Cone Hospital in Greensboro, North Carolina, for the 
period from April 22 to April 24, 1992, was not for treatment 
of an adjudicated service-connected disability, a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, any 
disability of a veteran with a total disability permanent in 
nature resulting from service-connected disability, or any 
disability of a veteran participating in a program of 
vocational rehabilitation training under Chapter 31.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for the costs of 
unauthorized medical care received by the veteran during a 
period of private hospitalization from April 22 to April 24, 
1992, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As referenced above, this matter was remanded by the Board in 
September 1998 so that the veteran's MAS file could be 
located and associated with his claims folder, and in 
addition, to afford the veteran and his representative the 
opportunity to submit any additional evidence or 
documentation as to the claim for payment/reimbursement of 
the costs of unauthorized medical services.  In the event 
that additional evidence was presented, the Board directed 
the RO to undertake further adjudicatory action and then 
issue a supplemental statement of the case.  The record 
indicates that the VAOC was able to locate the MAS file and 
associate same with the veteran's claims file, and it is 
likewise evident, that despite the effort of the VAOC to 
advise the veteran and his representative in writing in 
October 1998 of their right to submit additional evidence, 
none was received.  Accordingly, no further adjudicatory 
action or other development, such as preparation of a 
supplemental statement of the case, was required by remand 
directive.  The record nevertheless indicates that the 
veteran's representative submitted a VA Form 1-646, Statement 
of Accredited Representative in Appealed Case, and an 
informal hearing presentation in March 2000.  Inasmuch as all 
of the remand directives of the Board were accomplished in 
full, and in the absence of any allegation to the contrary by 
or on behalf of the veteran, further development action is 
not indicated.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Notation is made by the Board that, in his informal hearing 
presentation of March 2000, the veteran's representative 
cites the RO's failure to consider the issue referenced by 
the Board in the Introduction of its September 1998 remand 
regarding the timeliness of submission of a substantive 
appeal regarding the RO's denial of the veteran's claims for 
service connection for hypertension and tachycardia.  While 
it is apparent that the RO has not to date considered that 
issue, such matter was not before the Board in September 1998 
or at any earlier point and the Board was and still is 
without jurisdiction to consider its merits or remand it to 
the RO for consideration.  See 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999); see also, Manlincon v. 
West, 12 Vet. App. 238 (1999) (requiring a remand to the 
originating agency for all appropriate actions under 
38 C.F.R. § 19.26, including the issuance of a statement of 
the case on the issue(s) in question, where a notice of 
disagreement was filed).  In view of the foregoing, the Board 
simply referred the matter to the RO for its consideration, 
and while it is regrettable that RO action was not initiated 
as to that matter, the Board may only refer that issue once 
again to the RO for its consideration.  In the absence of 
jurisdiction or any specific remand directive as to that 
matter, the existence of a Stegall violation is not conceded 
and further action is deemed unnecessary.  

In the context of the matter now before the Board for 
appellate review, it is noted that the veteran argues that 
his period of private hospital care in April 1992 was for 
treatment of cardiac dysfunction brought about by use of 
verapamil for treatment of pain associated with a service-
connected disability of his left leg.  The veteran avers that 
he instructed his attending physicians at Moses Cone Hospital 
at the time of his hospital admission on April 22, 1992, that 
he was supposed to go to a VA hospital and it is also alleged 
that VA personnel in Durham, North Carolina, were informed of 
his admission on April 22, 1992.  He further notes that the 
physician contacted at VA also practiced medicine at Moses 
Cone Hospital, and that it was such physician who advised the 
private hospital to transfer the veteran to Duke University 
Medical Center.  In the alternative, the veteran argues that, 
due to the severity of his cardiovascular status in April 
1992, he was unable to contact VA and advise VA personnel of 
his situation.  Allegations are also advanced, to the effect 
that his private hospital admission in April 1992 was for 
treatment of a medical emergency.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; 

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United State, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 

38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, redesignated 
at 61 Fed. Reg. 21,966 (1996)); see also 38 U.S.C.A. § 1728.  

Each of the three criteria set forth in the above-cited legal 
authority must be met in order to establish entitlement to 
payment/reimbursement of the costs of unauthorized medical 
services.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The record in this case indicates that the veteran was 
admitted to Moses Cone Hospital in Greensboro, North 
Carolina, through its emergency room on April 22, 1992, with 
diagnoses of ventricular tachycardia and arrhythmia.  
According to the information provided by the veteran, he had 
felt well until the afternoon prior to hospital admission, 
when he experienced dizziness and palpitations, with slight 
shortness of breath.  Following his dinner, he vomited and 
felt nauseous, and he blacked-out.  He was taken to the 
emergency room of the hospital facility and noted to be in 
monomorphic ventricular tachycardia.  Intravenous boluses of 
verapamil and Cardizem were then introduced without response, 
following which he had seizure-like activity and was given 
valium, as well as morphine for control of chest pain.  
Cardioversion was then attempted with the eventual return of 
the veteran's heart to a sinus rhythm.  He was thereafter 
admitted to the intensive care unit and on April 24, 1992, 
was transferred to Duke Medical Center with final hospital 
diagnoses of monomorphic ventricular tachycardia cardioverted 
to atrial flutter and spontaneously to a normal sinus rhythm, 
and a history of hypertension for one month.  

Contrary to the veteran's assertions that he or others 
advised VA of his admission to Moses Cone Hospital on April 
22, 1992, no evidence within the record otherwise supports 
that assertion.  While the veteran attributes the statement 
to attending physicians at the private facility that "VA 
would take care of everything," presumably in terms of the 
financial costs incurred by the veteran at Moses Cone 
Hospital in April 1992, the record is devoid of any 
indication that the veteran's admission to Moses Cone 
Hospital on April 22, 1992, at VA expense was authorized in 
advance pursuant to 38 C.F.R. § 17.54 (1999).  Hence, the 
issue presented is one of whether payment or reimbursement 
for the costs of unauthorized medical care is warranted.  

Notwithstanding the veteran's various other contentions as to 
his entitlement to the benefit sought, this case turns on 
whether the requirements of 38 U.S.C.A. § 1728(b) and 
38 C.F.R. § 17.120(a) have been met.  In this regard, it is 
noted that the veteran is without any adjudicated service-
connected heart or cardiovascular disability, service 
connection having been denied on a direct and secondary basis 
for hypertension and tachycardia, claimed as a heart 
disorder, by final rating action of the RO.  To that extent, 
the undersigned need not address those contentions advanced 
as to an etiological relationship between the veteran's 
claimed use of verapamil as an agent to relieve pain caused 
by his one and only service-connected disability, that of 
residuals of an injury of the left knee with possible 
chondromalacia, for which a 10 percent rating has been 
assigned since December 1972.  

The record in no way indicates that the veteran's service-
connected left knee disorder was in any way associated with 
and aggravated by the nonservice-connected entities treated 
during the hospitalization from April 22 to 24, 1992.  The 
medical data presented fail to show any such association and 
aggravation, nor does the veteran offer any testimony that 
any medical professional has told him that such is the case.  
Moreover, the veteran does not have a total disability, 
permanent in nature, resulting from a service-connected 
disability, and although he is shown to have been a prior 
applicant for vocational rehabilitation training under 
Chapter 31, it is not demonstrated that he was participating 
in a rehabilitation program under Chapter 31 at the time of 
his receipt of unauthorized medical services in April 1992 at 
Moses Cone Hospital.  

On the basis of the foregoing, the veteran lacks entitlement 
to payment of or reimbursement for the costs of unauthorized 
medical services received at Moses Cone Hospital from April 
22 to 24, 1992, under governing legal authority and his claim 
must be terminated because of the absence of legal merit or 
the lack of eligibility under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for payment/reimbursement for non-VA care not 
authorized in advance, and certain other benefits 
administered by the Veterans Health Administration, was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (64 Fed. Reg. 44,659 (1999).  The new 
regulation provides, in pertinent part, that . . . [a]n 
individual who disagrees with the initial decision denying 
the claim in whole or in part may obtain reconsideration 
under this section by submitting a reconsideration request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request must state why it is concluded that the decision is 
in error and must include any new and relevant information 
not previously considered.  Any request for reconsideration 
that does not identify the reason for the dispute will be 
returned to the sender without further consideration.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present). Such a meeting shall only be for the 
purpose of discussing the issues and shall not include formal 
procedures (e.g., presentation, cross-examination of 
witnesses, etc.).  The meeting will be taped and transcribed 
by VA if requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  After 
reviewing the matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision that 
affirms, reverses, or modifies the initial decision.  38 
C.F.R. § 17.133.

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the MAS of the VAOC in Winston-Salem, North Carolina, 
pursuant to the new regulation.  However, the one year period 
following the date of initial decision has long passed.  
Moreover, as the Board has found that the veteran's claim has 
no legal merit under 38 U.S.C.A. § 1728(b) or 38 C.F.R. 
§ 17.120(a), the Board concludes that nothing would be gained 
by remanding this case to permit the veteran to avail himself 
of reconsideration pursuant to 38 C.F.R. § 17.133.  Such a 
remand would be of no value, as there is no possibility that 
reconsideration could result in a change in the outcome.  
Therefore, the veteran will not be prejudiced by having the 
Board render its decision on his appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Payment of or reimbursement for the costs of unauthorized 
medical care received by the veteran at Moses Cone Hospital 
from April 22 to April 24, 1992, is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

